                                  1

                                  2

                                  3

                                  4                           IN THE UNITED STATES DISTRICT COURT

                                  5                      FOR THE NORTHERN DISTRICT OF CALIFORNIA

                                  6

                                  7      EDUARDO PENA,                                Case No. 19-cv-04065-MMC
                                                      Plaintiff,
                                  8
                                                                                      ORDER DIRECTING PLAINTIFF TO
                                                v.                                    SUBMIT CHAMBERS COPIES
                                  9

                                  10     WELLS FARGO BANK, N.A.,
                                                      Defendant.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13         On September 25, 2020, plaintiff electronically filed his "Motion for Approval of

                                  14   Attorneys' Fees, Costs, and Service Award," as well as a declaration in support thereof,

                                  15   to which several exhibits are attached.

                                  16         Given the large number of pages comprising said filings, plaintiff is hereby

                                  17   DIRECTED to submit forthwith a chambers copy of each of the above-referenced

                                  18   documents. See General Order No. 72-6 (suspending local rules requiring chambers

                                  19   copies "unless a judge orders otherwise in a specific case").

                                  20         IT IS SO ORDERED.

                                  21

                                  22   Dated: October 2, 2020
                                                                                              MAXINE M. CHESNEY
                                  23                                                          United States District Judge
                                  24

                                  25

                                  26
                                  27

                                  28
